DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/03/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the prior art fails to disclose a method comprising: 
	defining a plurality of virtual receivers to simulate acoustic characteristics within a venue geometry; 
	defining a number of passive acoustic filter permutations to perform within a range of passive acoustic filter settings, wherein each passive acoustic filter setting is unique and comprises one or more passive acoustic filters to apply to one or more loudspeakers in the loudspeaker array; 
	selecting performance criteria to apply to the loudspeaker array to represent its sound coverage uniformity at a given location throughout the venue geometry; 
	calculating the performance criteria of the loudspeaker array via a passive acoustic filter setting selected from one or more of the passive acoustic filter permutations by performing a simulation with the passive acoustic filter settings; 
	identifying an optimized passive acoustic filter setting from a specific permutation, with which the loudspeaker array achieves optimal uniform sound coverage in the venue geometry; and
	applying the optimized passive acoustic filter setting to the loudspeaker array.
Furthermore, the above limitations in combination with the rest of the recited limitations distinguish the claim from the prior art.
Regarding independent claims 8 and 15: these claims are the corresponding non-transitory computer readable storage medium and computing apparatus that stores instructions and executes the instruction according to the method of claim 1. Therefore, these claims are allowed under the same reasons that applied to claim 1 as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Buerger et al. (US 20180027350 – Cited IDS)
Jakowski (US 20100322445 – Cited IDS)
Miyazaki et al. (US 20100232635 – Cited IDS)
Moore (US 20190394598)
Maeno et al. (US 20190191241)
Corteel et al. (US 20140098966)
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654